Opinion,
Me. Chief Justice Paxson :
We have held repeatedly, in recent cases, that the test of the competency of a juror in a capital case is his ability to render a verdict upon the evidence, and upon the evidence alone, uninfluenced by any opinion which he may have previously formed from newspaper or other reports of the crime. Our latest case upon this subject is Rizzolo v. Commonwealth, 126 Pa. 54. That case followed directly in the line of Staup v. Commonwealth, 74 Pa. 458; O’Mara v. Commonwealth, 75 Pa. 424; Ortwein v. Commonwealth, 76 Pa. 414; Allison v. Commonwealth, 99 Pa. 32, and Clark v. Commonwealth, 123 Pa. 558.
In the case in hand, several of the jurors were challenged for cause, yet each juror was able to say upon his oath that he could and would render a true verdict according to the evidence, without being influenced by any previously formed opinion. It was urged, however, that the case did not come within those cited, for the reason that some of the jurors, at least, had formed their opinions or impressions from reading the newspaper reports of the trial in the case of Commonwealth v. Clark. It does not appear, however, that any of the jurors were present at Clark’s trial, or had heard the evidence then delivered; at most they had read fragmentary reports of said trial. Clark, it will be remembered, was indicted jointly with the present defendant, and separately tried, resulting in a verdict of guilty. We have not the case, therefore, of a juror who had acted as such upon a former trial of the same defendant, or one involving the same facts, or who had been present at such trial, and had heard and listened to all the evidence. In Allison v. Commonwealth, supra, we held that where a juror in a criminal case has formed an opinion from hearing or reading the evidence upon a former trial, he is incompetent, even if his opinion thus formed does not come up to the standard of a fixed opinion. But this rule does not apply where the juror has heard or read only fragmentary portions of the evidence; on the contrary, his opinion must have been formed upon all the evidence in a former trial against the same prisoner, before the disquali*541fication referred to attaches; and it was distinctly ruled in the same case, Allison v. Commonwealth, that the hearing or reading the evidence upon a preliminary examination before a coroner or committing magistrate, was not a .trial within the meaning of this rule. We need not discuss this question further. It is worn threadbare, and the law ought to be now well understood.
There is no merit in the remaining assignments. The third and fourth allege error in the admission of certain declarations or statements of the prisoner, and the principal objection to them appears to be that all of the conversation in which they occurred is not given. The witnesses did not hear the whole conversation, and of course could not give it; but, as detailed by them, the conversations were complete in themselves, and, as admissions by the prisoner, were competent.
The fifth assignment alleges that an adverse reference was made by the district attorney, in the course of the trial, to the fact that the prisoner was a competent witness. We do not think this objection well taken. There was no remark or comment on the fact that he was not called as a witness; there was only a reference, made almost as obscurely as it could be worded, to the prisoner’s competency. This is apparent upon an examination of the assignment, which sets forth the precise remark of the district attorney. However it might be, where an attempt had been made to prejudice the jury by calling attention to the fact that the prisoner had not taken the stand as a witness, we should be loth to reverse a case of this gravity upon a casual, obscure remark of this kind, evidently not intended to prejudice the defendant, which probably did not do so, and which appears "to have been drawn out by the exigencies of the trial.
It is not necessary to discuss the sixth and last assignment. We are of opinion that the evidence, the admission of which is there referred to, was fully justified by the facts of the case.
The judgment is affirmed, and it is ordered that ' the record be remitted to the court below for the purpose of execution.